

Exhibit 10.11




Execution Version


RETIREMENT AGREEMENT


This Retirement Agreement (the “Agreement”) is dated as of September 4, 2018, by
and among ADT Inc., a Delaware corporation (“ADT”), The ADT Security
Corporation, a Delaware corporation (the “Company”), and, solely for purposes of
Sections 3.E, 11, 14.J, and 14.K, Prime Security Services TopCo Parent, L.P., a
Delaware limited partnership (“TopCo”), and Timothy J. Whall (the “Executive”).


WHEREAS, the Executive is employed by the Company and is a party to an Amended &
Restated Employment Agreement, dated as of December 19, 2017 (as amended,
modified, or supplemented from time to time, the “Employment Agreement”);


WHEREAS, the Executive serves TopCo, ADT, the Company, and their respective
subsidiaries and affiliates (the “Company Group”) in the office of Chief
Executive Officer and serves as a member of the board of directors of ADT (the
“ADT Board”), the Company, and certain members of the Company Group;


WHEREAS, ADT, the Company, and the Executive have agreed that the Executive’s
employment with the Company is scheduled to terminate effective as of November
30, 2018, or such earlier date as mutually agreed by the parties and that the
Executive shall assist in the smooth transition of the Executive’s functions as
reasonably directed by the ADT Board;


WHEREAS, on November 30, 2018, the Executive shall resign as Chief Executive
Officer of the Company and shall cease to be an executive officer and employee
of the Company;


WHEREAS, the Company wishes to provide the Executive with a retirement package,
which is conditioned on the Executive’s timely, irrevocable execution of this
Agreement and fulfilling all of his obligations in both the Employment
Agreement, as applicable, and this Agreement, and including his continued
compliance with certain restrictive covenants that survive his employment
termination and his cooperation with the Company Group in transitioning of his
duties; and


WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions of the Executive’s termination from employment, and this Agreement
shall govern the Executive’s, ADT’s, and the Company’s respective rights and
obligations in connection with such termination.


NOW THEREFORE, in consideration of the promises, mutual covenants and other good
and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Executive, ADT, and the
Company (the “Parties”) and TopCo, with respect to Sections 3.E, 11, 14.J, and
14.K only, agree as follows:


1.
Entire Agreement.



Except as otherwise expressly provided herein, this Agreement, and the Release
(as defined below), is the entire agreement between the Parties with respect to
the subject matter hereof and contains all agreements, whether written, oral,
express, or implied, between the Parties relating












1
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




thereto and supersedes and extinguishes all other agreements relating thereto,
whether written, oral, express, or implied, between the Parties.


2.
Termination of Employment.



A.    General. The Executive hereby acknowledges and agrees that his separation
from service with the Company Group and his resignation from any and all titles,
positions, and appointments the Executive holds with the Company or any member
of the Company Group, whether as an officer, director, employee, consultant,
trustee, committee member, agent or otherwise, will become effective as of the
close of business on November 30, 2018 (the “Anticipated Date of Retirement”);
provided, that such separation from service shall occur earlier upon the
Executive’s death, a termination due to his Disability (as defined in the
Employment Agreement), a termination by mutual agreement of the ADT Board and
the Executive, or a termination by the Company for Cause (as defined in the
Employment Agreement) (in any case, an “Early Retirement,” and the Executive’s
ultimate date of such separation from service, the “Retirement Date”); provided,
further that following the Retirement Date other than following an Early
Retirement due to death, Disability, or a termination by the Company for Cause,
the Executive shall remain a member of the ADT Board as contemplated by Section
2.B.2 below. Except as otherwise expressly set forth herein, effective as of the
Retirement Date, the Executive shall have no authority to act on behalf of any
member of the Company Group and shall not hold himself out as having such
authority, enter into any agreement or incur any obligations on behalf of any
member of the Company Group, commit any member of the Company Group in any
manner, or otherwise act in an executive or other decision-making capacity with
respect to any member of the Company Group. The Executive agrees to promptly
execute such documents as the Company, in its sole discretion, shall reasonably
deem necessary to effect such resignations. The Retirement Date shall be the
termination date of the Executive’s employment for purposes of participation in
and coverage under all benefit plans and programs sponsored by or through the
Company, except as otherwise provided herein. The terms and conditions set forth
herein shall exclusively govern the Executive’s continued employment with the
Company from and after the date of this Agreement. For the avoidance of doubt,
the Retirement Date will be the last day of the term of the Employment
Agreement, and such separation from service will be deemed a voluntary
resignation from employment without Good Reason (as defined in the Employment
Agreement).


B.
Duties.



1.    Transition Period. During the period commencing on the date of this
Agreement and ending on the Retirement Date (the “Transition Period”), the
Executive shall continue to perform such duties as reasonably assigned by ADT
and/or the Company consistent with his then-current position, including without
limitation transitional matters relating to the transition of his duties to his
successor.


2.    Board Service and Engagement as Consultant. Following the Transition
Period, the Executive will continue to serve as a member of the ADT Board
through his current ADT Board term, which expires at the regular annual
stockholders meeting of ADT to occur in 2020 (the “Board Term”). Except as
otherwise determined by the Board, the Executive’s service on all committees of
the Board shall cease as of the Retirement Date. During the Board Term, ADT will


















2
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




engage the Executive on behalf of the Company Group, and the Executive agrees to
serve the Company Group, as a consultant in addition to serving as a member of
the ADT Board, providing senior-level advisory services on a limited basis as
reasonably requested by the ADT Board and/or senior management from time to
time. Either the ADT Board or the Executive may elect to terminate the Board
Term earlier than as set forth herein for any reason or no reason.


3.
Entitlements.



In consideration for, and subject to, the Executive’s entering into this
Agreement, (x) the satisfaction of the Release Condition set forth in Section 5
below, (y) the Executive’s continued compliance with all restrictive covenants
with the Company Group to which he is subject (including the restrictive
covenants in Sections 6 and 7 of the Employment Agreement, which are
incorporated by reference herein), and (z) the Executive’s not otherwise
engaging in conduct constituting Cause (collectively, the “Preconditions”), the
Executive shall be entitled to the payments and benefits set forth in this
Agreement. Notwithstanding the foregoing or anything to the contrary in this
Agreement, the payments and benefits described in this Agreement (other than
those described in Section 3.A) are subject to (i) the Executive’s execution and
delivery of this Agreement within twenty-one (21) days following the date hereof
and (ii) the Executive’s continued compliance with this Agreement (including
satisfaction of the Release Condition). No payments or benefits described in
this Agreement (other than those described in Section 3.A) shall be made until
the “Release of All Claims” becomes irrevocable and effective in accordance with
its terms, and any payments or benefits that would have been due or payable
prior to such date shall be aggregated and paid promptly, but not later than the
second payroll period following the Release Effective Date (as defined in the
Release).


A.    Accrued Salary and Benefits. The Company shall pay to the Executive in a
lump sum on the first regular payroll date that follows the Retirement Date (or
such earlier date as required by law) any base salary that is accrued but unpaid
as of such date. The Executive shall be entitled to all benefits accrued up to
the Retirement Date (including, for the avoidance of doubt, accrued but unused
vacation pay), to the extent vested, under all employee benefit plans of the
Company Group in which the Executive participates (except for any plan that
provides for bonus, severance, tax gross-up, separation pay or termination
benefits, or benefits continuation) in accordance with the terms of such plans,
and any amounts required to be paid pursuant to applicable law; provided, that
this Section 3.A shall not result in duplication of benefits with any other
payment or benefit under this Agreement or any other agreement or plan. For the
avoidance of doubt, any medical, dental, and other health insurance coverage in
which the Executive (and his beneficiaries) participate as of the Retirement
Date shall continue through the end of the month during which the Retirement
Date takes place. The Executive shall also be entitled to receive from the
Company any reimbursable expenses owed to the Executive under Section 3(e) of
the Employment Agreement.


B.    Remuneration for Transition Period. During the Transition Period, the
Executive will continue to receive his current base salary, to be eligible to
participate in the health insurance, deferred compensation, and other benefit
plans of the Company Group in which he is currently eligible to participate, and
to receive the perquisites and other personal benefits currently provided to him
in the Employment Agreement and otherwise, subject in all cases to the
discretion of the Company Group to amend or terminate any or all of such plans
or arrangements at any time and




















3
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




from time to time in accordance with the terms thereof. Subject to the
satisfaction of the Preconditions, the Executive will also remain eligible to
earn an annual cash bonus for fiscal year 2018 in accordance with the terms and
conditions of the Company’s bonus program that are applicable to the Executive
for such year (the “FY18 Bonus”) in respect of services performed through the
Retirement Date. Such FY18 Bonus shall be prorated for the period from January
1, 2018, through the Retirement Date and payable if and when annual bonuses are
paid to other senior executives of the Company with respect to 2018.


C.    Remuneration for Board Service and Engagement as Consultant. The Executive
will receive a cash retainer at the annual rate of $500,000 (the “Retainer Fee”)
and payable in substantially equal monthly installments during the period
commencing on the day immediately following the Retirement Date and continuing
through the twenty-four (24) month anniversary of the Retirement Date, except as
otherwise provided in Section 3.F below. In addition to the Retainer Fee, and
subject to the satisfaction of the Preconditions, the Executive will continue
vesting during, and following the expiration of, the Board Term in the following
equity incentive awards currently held by him, which shall remain outstanding
during such period in accordance with their terms as if he remained in active
service as an employee (the “Continued Performance Vesting”):


1.    100% of the “Tranche B Option” granted pursuant to each of those two
Nonqualified Option Award Agreements between the Executive and ADT dated January
18, 2018 (i.e., a total of 1,081,200 Tranche B Options), and


2.    100% of the “Performance Tranche” of the shares of ADT common stock
distributed to the Executive in connection with ADT’s initial public offering in
respect of his Class B Units in TopCo, as described in that certain Letter
Regarding Class B Unit Matters from TopCo to the Executive dated January 16,
2018 (i.e., a total of 1,865,865 shares of ADT common stock).


The Company’s obligation to make any payments or to provide the Continued
Performance Vesting under Section 3.B and 3.C of this Agreement shall terminate
in the event that the Executive breaches any of the terms of this Agreement, and
the Company shall, in addition, be entitled to recover damages in the event of
any breach as set forth in Section 14.D.


D.    Full Satisfaction. The Executive acknowledges and agrees that, except as
expressly provided in this Agreement, (i) the Executive is not entitled to any
other compensation or benefits from the Company or any member of the Company
Group (including without limitation any
(x) retainer, meeting, or other fees otherwise payable by ADT to its
non-employee directors (whether, in cash, equity, or other forms of
compensation); provided, that the Executive will be entitled to customary
reimbursement of business expenses pursuant to the Company’s policies for
reimbursement of business expenses of non-employee directors and consultants, or
(y) severance or termination compensation or benefits upon or at any time
following the Retirement Date (including upon his ultimate separation from the
ADT Board or as a consultant), whether pursuant to the Employment Agreement, any
severance plan or policy of the Company Group, or otherwise) and (ii) as of and
after the Retirement Date, except for purposes of continued equity vesting as
described in Section 3.C of this Agreement and any medical, dental, and other
health insurance coverage that the Executive (and his beneficiaries) participate
in pursuant to Section 3.A of this Agreement, the Executive shall no longer
participate in, accrue service credit, or have contributions made on his behalf
under any employee benefit plan sponsored by any member of
















4
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




the Company Group in respect of periods commencing on and following the
Retirement Date, including without limitation, any plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”).


E.    Equity. Except as otherwise provided in Section 3.C of this Agreement, the
Executive’s shares of ADT common stock, restricted stock units, and options to
purchase ADT common stock shall be subject to the terms and conditions of the
ADT Inc. Management Investor Rights Agreement (the “MIRA”), the ADT Inc. 2018
Omnibus Incentive Plan (the “Equity Incentive Plan”), the Class B Unit
redemption notice, dated January 16, 2018 (and the documents referenced
therein), the Restricted Stock Unit Award Agreement by and between the Executive
and ADT, dated January 18, 2018, and the Nonqualified Option Award Agreements by
and between the Executive and ADT, each dated January 18, 2018, as applicable.
For purposes of clarity, as of the Retirement Date, the Executive shall forfeit
100% of the three-year cliff-vesting stock options (with respect to 590,861
shares of ADT common stock) and shall forfeit 100% of the three-year
cliff-vesting restricted stock units (with respect to 160,714 shares of ADT
Common Stock) granted to him by ADT on January 18, 2018, which shall immediately
terminate and expire as of the Retirement Date. For the avoidance of doubt, the
Executive’s Class A-2 units in TopCo shall remain subject to all terms and
conditions set forth in the Fourth Amended and Restated Limited Partnership
Agreement of TopCo dated November 7, 2016 (the “Partnership Agreement”). Without
limiting their respective rights under the Partnership Agreement and the MIRA,
TopCo and ADT do not anticipate exercising their respective rights to repurchase
the Executive’s equity interests in connection with his retirement.


F.    Early Retirement. Notwithstanding anything herein to the contrary, in the
event of an Early Retirement by the Company for Cause, or an Early Retirement
based on a voluntary termination by the Executive prior to the six-month
anniversary of the Retirement Date, then following such Early Retirement
situations, other than any accrued salary or benefits provided in accordance
with Section 3.A, the Executive shall not be entitled to any further payments or
benefits from the Company, including without limitation any future payments of
the Retainer Fee. For the avoidance of doubt, in the event of an Early
Retirement by the Company without Cause, an Early Retirement based on a
termination by the Company due to the Executive’s death or due to the
Executive’s Disability, or an Early Retirement based on a voluntary termination
by the Executive after the six-month anniversary of the Retirement Date, subject
to the satisfaction of the Preconditions, the Executive shall continue to
receive the Retainer Fee and the FY18 Bonus and shall remain eligible for the
Continued Performance Vesting.


4.    Post-Employment Cooperation. The Executive hereby acknowledges his
obligations pursuant to Section 10 of the Employment Agreement, which is
incorporated herein by reference, and the Executive further acknowledges that
such obligations shall survive his termination of employment with the Company
Group.


5.    Release Condition. The Executive agrees to execute, and not subsequently
revoke, a customary, comprehensive release of all claims against each member of
the Company Group and its respective related parties (including without
limitation its officers and directors, and Apollo), substantially in the form
attached hereto as Exhibit A, upon (and covering all claims arising through) the
Retirement Date, and agrees to bring down such release of claims upon (and
covering all claims arising through) the last day of the Board Term (the
“Release Condition”).


















5
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




6.
Restrictive Covenants.



A.    Generally. The Executive agrees that Sections 6, 7, 8, and 10 of the
Employment Agreement survive the termination of his employment, and he confirms
that he is bound by such provisions, including but not limited to the
non-competition, non-solicitation, and non- disparagement obligations set forth
therein. The Company hereby acknowledges and reaffirms its obligations with
respect to Section 7(d) of the Employment Agreement, which shall survive
termination of Executive’s employment. The Executive also agrees that he is
subject to continuing obligations under the Partnership Agreement, the Equity
Incentive Plan and the award agreements issued thereunder that survive the
termination of his employment, and he confirms that he is bound by such
provisions, including but not limited to the non-competition and
non-solicitation obligations set forth therein. If there is a conflict between
the Executive’s continuing obligations under the Employment Agreement, the
Partnership Agreement, the Equity Incentive Plan and the award agreements issued
thereunder, the provisions more protective of the Company Group’s interests
shall apply, as determined by the Company Group in its sole discretion.
Notwithstanding anything herein to the contrary, for purposes of those
restrictive covenants that survive for a fixed period of time based on the date
on which the Executive’s employment terminates, and solely for those purposes,
the Executive’s employment will be deemed to continue through, and to terminate
upon, the last day of the Board Term. Further, Section 6(a)(i) of the Employment
Agreement shall be amended by deleting the language in the agreement and
replacing it with the following language:


“directly or indirectly engage in, have any equity interest in, or manage or
operate any Person, firm, corporation, partnership, business or entity (whether
as director, officer, employee, agent, representative, partner, security holder,
consultant, or otherwise) that engages in (either directly or through any
subsidiary or Affiliate thereof) any business or activity that competes with any
of the businesses of the Company or any entity owned by the Company as of
November 30, 2018, and any businesses as to which the Company has, as of
November 30, 2018, undertaken material steps to enter into. Notwithstanding the
foregoing, the Executive shall be permitted to acquire a passive stock or equity
interest in such a business, provided that the stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business.”


B.    Return of Property. The Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, computers, phones, software, and intellectual property, in
whatever form (including electronic), and all copies thereof, and any and all
other assets and property of the Company Group or relating to the businesses of
the Company Group that are received, held, or created by the Executive while an
employee of the Company Group are and shall remain the property of the Company
Group, and the Executive shall immediately return all such property to the
Company Group upon the Retirement Date.


7.    No Complaints, Claims, or Actions Filed. The Executive represents that the
Executive has not filed any complaints, claims, or actions against the Company
or any Released Party (as defined in Section 8 below) with any state, federal,
or local agency or court. The Executive covenants and agrees that the Executive
will not file any complaints, claims, or actions against the Company or






















6
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




any Released Party with respect to a claim released pursuant to Section 8 below
at any time hereafter. The Executive warrants and represents that, as of the
date of execution of this Agreement, the Executive is not aware of any facts
that would establish, tend to establish, or in any way support an allegation
that the Company or any Released Party has engaged in conduct that the Executive
believes could violate any federal, state, or local law, or to the extent that
the Executive has or ever had any such information, the Executive has reported
that information to the Company in accordance with Company policy.


8.    Release of All Claims. In consideration for the promises and obligations
set forth in this Agreement, the Executive hereby irrevocably, unconditionally,
and fully releases TopCo, ADT, the Company, and any affiliated entities, and
each and all of its/their current and former shareholders, officers, agents,
directors, supervisors, employees, and representatives, and its/their successors
and assigns, and all persons acting by, though, under, or in concert with any of
them (“Released Parties”), from any and all charges, complaints, claims, and
liabilities of any kind or nature whatsoever, known or unknown, suspected or
unsuspected (hereinafter referred to as “claim” or “claims”), that the Executive
at any time had or claimed to have or that the Executive may have or claim to
have regarding any matter as of the date of this Agreement, including, without
limitation, any and all claims related to or in any manner incidental to the
Executive’s employment or termination of employment with the Company. It is
expressly understood by the Executive that among the various rights and claims
being waived in this release include those arising under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act (“ADEA”), the Family and Medical Leave Act, common law and any
and all other applicable federal, state, county or local statutes, ordinances,
or regulations, and the law of contract and tort. The released claims also
include claims of discrimination or harassment on the basis of workers’
compensation status, but do not include workers’ compensation claims. By signing
this Agreement, the Executive acknowledges that the Executive intends to waive
and release all rights known or unknown that Executive may have against the
Released Parties under these and any other laws; provided that the Executive
does not waive or release claims with respect to (A) any rights that the
Executive may have to any payments or benefits pursuant to Section 3 of this
Agreement, (B) any claims or rights under the indemnification policy of any
member of the Company Group in accordance with its respective operating
agreement and in accordance with Section 9 of the Employment Agreement, which
all parties acknowledge survives the termination of the Executive’s employment
pursuant to its terms, (C) rights as an equityholder of TopCo and ADT, (D) any
rights that the Executive has pursuant to this Agreement and any agreements
governing his equity ownership, as applicable, and (E) rights that cannot be
released as a matter of law.


9.    Reemployment. The Executive hereby waives any and all claims to
reemployment with the Company or any of its affiliates and affirmatively agrees
not to seek further employment with the Company or any of its affiliates.


10.    Release of Claims and Notices Required under the Age Discrimination in
Employment Act and the Older Workers’ Benefit Protection Act. The Executive
understands and agrees that the Executive:


A.    Has been offered at least twenty-one (21) days during which to consider
this Agreement before signing it and understands that if he signs this Agreement
prior to the expiration of such






















7
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




twenty-one (21) day period he knowingly and voluntarily waives the remainder of
such consideration period;


B.
Has carefully read and fully understands all of the provisions of this
Agreement;



C.    Is waiving and releasing any rights under the ADEA and the Older Workers
Benefit Protection Act (“OWBPA”), among other claims;


D.
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;



E.
Knowingly and voluntarily intends to be legally bound by the terms of this
Agreement;



F.    Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of the Executive’s choice prior to
executing this Agreement;


G.    Has a full seven (7) days from the date of execution of this to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by sending written notice to P. Gray Finney, Chief Legal Officer, and
that neither the Company nor any other person is obligated to provide any
payments or benefits to the Executive pursuant to Section 3.B or 3.C of this
Agreement until eight (8) days have passed since the Executive’s signing of this
Agreement without the Executive’s having revoked this Agreement (such eighth
(8th) day, on which the “Release of All Claims” under this Agreement becomes
irrevocable and effective, the “Release Effective Date”);


H.    Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is executed are not waived;


I.    Understands that nothing in this Agreement (including Section 8) prevents
or precludes the Executive from challenging or seeking a determination of the
validity of this waiver under the ADEA or the OWBPA in good faith, nor that it
imposes any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law; and


J.    Understands that once the Company has made its final offer of severance,
any changes, whether material or immaterial, to this Agreement do not restart
the twenty-one day period in which to consider the Agreement before signing it.


11.    Company Release of Claims. In consideration for the Executive’s release
and waiver of claims herein and other good and valuable consideration and
subject to the Executive’s satisfaction of the Preconditions, TopCo, ADT and the
Company, on behalf of themselves and the Released Parties, hereby irrevocably,
unconditionally, and fully release the Executive and his heirs, agents,
executors, successors, assigns and administrators, from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”), that TopCo, ADT, the Company or any Released Party at any time had or
claimed to have or that TopCo, ADT, the Company or any Released Party may have
or claim to have regarding any matter as of the date of this Agreement,
including, without limitation, any and all claims related to or in any manner
incidental to the Executive’s employment












8
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




or termination of employment with any member of the Company Group.
Notwithstanding the foregoing, TopCo, ADT, the Company and the Released Parties
do not release or waive (i) any right or claim that arises against the Executive
after the date of this Agreement, (ii) any claim against the Executive based on
his intentional misconduct, fraud, criminal acts or gross neglect, or
(iii) any act that would not be covered under the Executive’s rights to
indemnification from TopCo, ADT, the Company or any Released Party.


12.    No Admission of Liability. This Agreement and compliance with this
Agreement shall not be construed as an admission by ADT, the Company, or any
Released Party of any liability whatsoever, or as an admission by ADT, the
Company, or any Released Party of any violations of the rights of the Executive
or any person or violation of any order, law, statute, duty, or contract
whatsoever against the Executive or any person. ADT, the Company, and each
Released Party specifically disclaims any liability to the Executive or any
other person for any alleged violation of the rights of the Executive or any
person, or for any alleged violation of any order, law, statute, duty, or
contract on the part of ADT, the Company, or any Released Party.


13.    Communication with Government Agency. Nothing in this Agreement,
including Sections 6.A, 7, and 8, (A) limits or affects the Executive’s right to
challenge the validity of this Agreement, including, without limitation, a
challenge under the ADEA; (B) in any way interferes with the Executive’s right
and responsibility to give truthful testimony under oath; or (C) precludes the
Executive from participating in an investigation, filing a charge or otherwise
communicating with any federal, state or local government office, official or
agency, including, but not limited to, the Equal Employment Opportunity
Commission, Department of Labor, or National Labor Relations Board. However, the
Executive promises never to seek or accept any compensatory damages, back pay,
front pay, or reinstatement remedies for the Executive personally with respect
to any claims released by this Agreement.


14.
Miscellaneous.



A.    Modification. This Agreement may not be modified or amended, nor may any
rights hereunder be waived, except in a writing signed and agreed to by the
parties hereto.


B.    Notices. Any notice given pursuant to this Agreement to any party hereto
shall be deemed to have been duly given when mailed by registered or certified
mail, return receipt requested, or by overnight courier, or when hand delivered
as follows:


If to ADT or the Company or TopCo:
ADT Inc.
The ADT Security Corporation 1501 Yamato Road
Boca Raton, FL 33431 Attention: Chief Legal Officer




with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP












9
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




1285 Avenue of the Americas New York, New York 10019
Attention: Taurie Zeitzer
Lawrence I. Witdorchic


If to the Executive, at the Executive’s most recent address on the payroll
records of the Company.
with a copy (which shall not constitute notice) to:
Nick Day Law
95 River St., Suite 202
Hoboken, NJ 07030
Attention: Nick Day, Esq.


or at such other address any party shall from time to time designate by written
notice, in the manner provided herein, to the other parties hereto.


C.    Successors and Assigns. This Agreement, including the “Release of All
Claims,” shall be binding upon the Executive and the Company Group and upon
their respective heirs, administrators, representatives, executors, successors,
and assigns, and shall inure to the benefit of said parties, and each of them,
and to their respective heirs, administrators, representatives, executors,
successors, and assigns. The Executive expressly warrants that the Executive has
not transferred to any party or entity any rights, causes of action, or claims
released in this Agreement. The Executive agrees that each successor or
affiliate of the Company shall be an express third- party beneficiary hereto and
shall be entitled to enforce the provisions of this Agreement.


D.    General Consequences of Breach. If any party to this Agreement breaches
this Agreement, for example, by bringing a lawsuit based on claims that such
party has released, by making a false representation in this Agreement, or by a
past or future breach of Section 6 of this Agreement, the non-breaching party
will be entitled to recover all damages flowing from such breach; specifically,
including, but not limited to reasonable attorneys’ fees and all other costs
incurred by the non-breaching party as a result of the breach or false
representation, such as the cost of defending any suit brought with respect to a
released claim by the breaching party.


E.    Taxes. The Executive shall be responsible for the payment of any and all
required federal, state, local, and foreign taxes incurred, or to be incurred,
in connection with any amounts payable to the Executive under this Agreement.
Notwithstanding any other provision of this Agreement to the contrary, the
Company or any member of the Company Group, as applicable, may withhold from all
amounts payable under this Agreement all federal, state, local, and foreign
taxes that are required to be withheld pursuant to any applicable laws and
regulations.


F.    Section 409A. The Parties intend that the compensation and benefits under
this Agreement either be exempt from or compliant with Section 409A of the Code,
and Section 11 of the Employment Agreement is hereby incorporated by reference
mutatis mutandis as if fully set forth herein.














10
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




G.    Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.


H.    Entire Agreement Between Parties. This Agreement (and the documents
referenced herein) sets forth the entire agreement between the Parties hereto
and, unless otherwise set forth herein, fully supersedes any and all prior
agreements or understandings, written or oral, between the Parties hereto
pertaining to the subject matter hereof; provided, however, if there is a
conflict between this Agreement and any confidentiality, non-compete, or
non-solicitation agreement the Executive previously signed, the provisions more
protective of ADT’s and the Company’s interests shall apply, as determined by
ADT and the Company in their sole discretion.


I.    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of ADT or the Company (other than the Executive) that
expressly identifies the amended provision of this Agreement. By an instrument
in writing similarly executed and similarly identifying the waived compliance,
the Executive or a duly authorized officer of ADT or the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure to comply or perform. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.


J.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION
THAT WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF
DELAWARE.


K.    Dispute Resolution. The parties agree that any suit, action, or proceeding
brought by or against a party in connection with this Agreement shall be brought
solely in any state or federal court within the State of Delaware. Each party
expressly and irrevocably consents and submits to the jurisdiction and venue of
each such court in connection with any such legal proceeding, including to
enforce any settlement, order or award, and such party agrees to accept service
of process by the other party or any of its agents in connection with any such
proceeding. In the event of any dispute between the Company and the Executive
(including, but not limited to, under or with respect to this Agreement),
subject to the Executive prevailing on at least one material claim or issue
asserted in such dispute, the Company shall reimburse the Executive for all
attorneys’ fees and other litigation costs incurred by the Executive in
connection with such dispute. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN




















11
Doc#: US1:12267307v11

--------------------------------------------------------------------------------



Exhibit 10.11




ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN
RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.


L.    Headings. The headings in this Agreement are for convenience of
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.


M.    Construction. This Agreement shall be deemed drafted equally by the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (i) the plural
includes the singular, and the singular includes the plural; (ii) “and” and “or”
are each used both conjunctively and disjunctively; (iii) “any,” “all,” “each,”
or “every” means “any and all,” and “each and every”; (iv) “includes” and
“including” are each “without limitation”; and (v) “herein,” “hereof,”
“hereunder,” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section, or
subsection.


N.    Counterparts. The Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each party hereto confirms that any
facsimile copy or .pdf of such party’s executed counterpart of the Agreement (or
its signature page thereof) shall be deemed to be an executed original thereof.


[Remainder of Page Intentionally Left Blank]






12
Doc#: US1:12267307v11

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date written below.


EXECUTIVE
 
 
 
 
 
 
Date:
September 4, 2018
 
   /s/ Timothy J. Whall
 
 
 
 
TIMOTHY J. WHALL
 
 
 
 
 
 
 
 
 
 
 
 
 
ADT
 
 
 
ADT INC.
 
 
 
 
 
 
 
Date:
September 4, 2018
 
By:
   /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief
 
 
 
 
 
          Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPANY
 
 
 
THE ADT SECURITY CORPORATION
 
 
 
 
 
 
Date:
September 4, 2018
 
By:
   /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief
 
 
 
 
 
          Legal Officer and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
For purposes of Section 3.E, Section 11, Section 14.J, and Section 14.K only:
 
 
 
 
 
 
TOPCO
 
 
 
PRIME SECURITY SERVICES TOPCO
 
 
 
PARENT, L.P.
 
 
 
 
 
 
Date:
September 4, 2018
 
By:
   /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President, Chief
 
 
 
 
 
          Legal Officer and Secretary
 
 
 
 
 
 
 















[Signature Page to Retirement Agreement]




13
Doc#: US1:12267307v11

--------------------------------------------------------------------------------




Exhibit 10.11




Exhibit A


RELEASE OF CLAIMS (“Release”)


1.Release of All Claims. In consideration for the promises and obligations set
forth in the Retirement Agreement dated as of September    , 2018, by and among
ADT, Inc. (“ADT”), The ADT Security Corporation (the “Company”), solely for
purposes of Sections 3.E and 11, Prime Security Services TopCo Parent, L.P., a
Delaware limited partnership (“TopCo”), and Timothy J. Whall (“Whall”) (the
“Retirement Agreement”), Whall hereby irrevocably, unconditionally, and fully
releases TopCo Parent, L.P. (“TopCo”), ADT, the Company, and any affiliated
entities, and each and all of its/their current and former shareholders,
officers, agents, directors, supervisors, employees, and representatives, and
its/their successors and assigns, and all persons acting by, though, under, or
in concert with any of them (“Released Parties”), from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”), that Whall at any time had or claimed to have or that Whall may have
or claim to have regarding any matter as of the date of this Release, including,
without limitation, any and all claims related to or in any manner incidental to
Whall’s employment or termination of employment with the Company. It is
expressly understood by Whall that among the various rights and claims being
waived in this release include those arising under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (“ADEA”), the Family and Medical Leave Act, common law and any
and all other applicable federal, state, county or local statutes, ordinances,
or regulations, and the law of contract and tort. The released claims also
include claims of discrimination or harassment on the basis of workers’
compensation status, but do not include workers’ compensation claims. By signing
this Release, Whall acknowledges that Whall intends to waive and release all
rights known or unknown that Whall may have against the Released Parties under
these and any other laws; provided that Whall does not waive or release claims
with respect to (A) any rights he may have to any payments or benefits pursuant
to Section 3 of the Retirement Agreement, (B) any claims or rights under the
indemnification policy of Topco, ADT, the Company, or any of their respective
subsidiaries in accordance with their respective operating agreements and in
accordance with Section 9 of the Employment Agreement, which all parties
acknowledge survives the termination of Whall’s employment pursuant to its
terms, (C) rights as an equityholder of TopCo and ADT, (D) any rights that Whall
has pursuant to the Retirement Agreement and any agreements governing his equity
ownership, as applicable, and (E) rights that cannot be released as a matter of
law.


2.No Complaints, Claims, or Actions Filed. Whall represents that Whall has not
filed any complaints, claims, or actions against the Company or any Released
Party with any state, federal, or local agency or court. Whall covenants and
agrees that Whall will not file any complaints, claims, or actions against the
Company or any Released Party with respect to a claim released pursuant to
Section 1 above at any time hereafter. Whall warrants and represents that, as of
the date of execution of this Release, Whall is not aware of any facts that
would establish, tend to establish, or in any way support an allegation that the
Company or any Released Party has engaged in conduct that Whall believes could
violate any federal, state, or local law, or to the extent that Whall has or
ever had any such information, Whall has reported that information to the
Company in accordance with Company policy.


















A-1



--------------------------------------------------------------------------------



Exhibit 10.11




3.Release of Claims and Notices Required under the Age Discrimination in
Employment Act and the Older Workers’ Benefit Protection Act. Whall understands
and agrees that Whall:


A.    Has been offered at least twenty-one (21) days during which to consider
this Release before signing it and understands that if he signs this Release
prior to the expiration of such twenty- one (21) day period he knowingly and
voluntarily waives the remainder of such consideration period;


B.
Has carefully read and fully understands all of the provisions of this Release;



C.    Is waiving and releasing any rights under the ADEA and the Older Workers
Benefit Protection Act (“OWBPA”), among other claims;


D.
Knowingly and voluntarily agrees to all of the terms set forth in this Release;



E.
Knowingly and voluntarily intends to be legally bound by the terms of this
Release;



F.    Was advised and hereby is advised in writing to consider the terms of this
Release and consult with an attorney of Whall’s choice prior to executing this
Release;


G.    Has a full seven (7) days from the date of execution of this to revoke
this Release (including, without limitation, any and all claims arising under
the ADEA) by sending written notice to P. Gray Finney, Chief Legal Officer, and
that neither the Company nor any other person is obligated to provide any
payments or benefits to Whall pursuant to Section 3.B or 3.C of the Retirement
Agreement until eight (8) days have passed since Whall’s signing of this Release
without Whall’s having revoked this Release (such eighth (8th) day, on which
this Release becomes irrevocable and effective, the “Release Effective Date”);


H.    Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Release is executed are not waived;


I.    Understands that nothing in this Release (including Section 1) prevents or
precludes Whall from challenging or seeking a determination of the validity of
this waiver under the ADEA or the OWBPA in good faith, nor that it imposes any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law; and


J.    Understands that once the Company has made its final offer of severance,
any changes, whether material or immaterial, to this Release do not restart the
twenty-one day period in which to consider the Release before signing it.


4.Compliance with Obligations. Whall represents and warrants that, as of the
date on which he executes this Release; he has complied in all respects with all
of his obligations under the Retirement Agreement and that he is not in breach
of any terms thereof.


5.Company Release of Claims. In consideration for Whall’s release and waiver of
claims herein and other good and valuable consideration and subject to the
Executive’s satisfaction of the Preconditions, TopCo, ADT and the Company, on
behalf of themselves and the Released Parties, hereby irrevocably,
unconditionally, and fully release Whall and his heirs, agents, executors,










A-2



--------------------------------------------------------------------------------



Exhibit 10.11






successors, assigns and administrators, from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”), that
TopCo, ADT, the Company or any Released Party at any time had or claimed to have
or that ADT, the Company or any Released Party may have or claim to have
regarding any matter as of the date of this Release, including, without
limitation, any and all claims related to or in any manner incidental to Whall’s
employment or termination of employment with the Company. Notwithstanding the
foregoing, TopCo, ADT, the Company and the Released Parties do not release or
waive (i) any right or claim that arises against Whall after the date of this
Release, (ii) any claim against Whall based on his intentional misconduct,
fraud, criminal acts or gross neglect, or (iii) any act that would not be
covered under Whall’s rights to indemnification from TopCo, ADT, the Company or
any Released Party.


6.No Admission of Liability. This Release and compliance with this Release shall
not be construed as an admission by ADT, the Company, or any Released Party of
any liability whatsoever, or as an admission by ADT, the Company, or any
Released Party of any violations of the rights of Whall or any person or
violation of any order, law, statute, duty, or contract whatsoever against Whall
or any person. ADT, the Company, and each Released Party specifically disclaims
any liability to Whall or any other person for any alleged violation of the
rights of Whall or any person, or for any alleged violation of any order, law,
statute, duty, or contract on the part of ADT, the Company, or any Released
Party.


7.Communication with Government Agency. Nothing in this Release, including
Sections 1 and 2, (A) limits or affects Whall’s right to challenge the validity
of this Release, including, without limitation, a challenge under the ADEA; (B)
in any way interferes with Whall’s right and responsibility to give truthful
testimony under oath; or (C) precludes Whall from participating in an
investigation, filing a charge or otherwise communicating with any federal,
state or local government office, official or agency, including, but not limited
to, the Equal Employment Opportunity Commission, Department of Labor, or
National Labor Relations Board. However, Whall promises never to seek or accept
any compensatory damages, back pay, front pay, or reinstatement remedies for
Whall personally with respect to any claims released by this Release.


8.
Miscellaneous. Section 14 of the Retirement Agreement is incorporated into this
Release,

mutatis mutandis.


[Signature Page Follows]






A-3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Whall, TopCo, ADT, and The ADT Security Corporation have
executed and delivered this Release as of the date written below.


WHALL
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
TIMOTHY J. WHALL
 
 
 
 
 
 
 
 
 
 
 
 
 
ADT
 
 
 
ADT INC.
 
 
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPANY
 
 
 
THE ADT SECURITY CORPORATION
 
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOPCO
 
 
 
PRIME SECURITY SERVICES TOPCO
 
 
 
PARENT, L.P.
 
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 















[Signature Page to Retirement Agreement]




